DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed January 6, 2021 has been entered.  Claims 1-17 remain pending in the application.  The previous objection to the specification is withdrawn in light of applicant's amendment to the title.  The previous 35 USC 112 rejections of claims 1-17 are withdrawn in light of applicant’s amendment to claims 1 and 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2012/0174618 to Ogata in view of U. S. Patent Publication 2009/0277166 to Walz.
Ogata teaches a compressor comprising:
an electric motor (2) (Fig. 2.; paragraph [0049]);

an injection mechanism including an introduction port (5) and a check valve mechanism (51), the introduction port (5) opening in the compression chamber (26), the check valve mechanism (51) opening and closing the introduction port (5), and the injection mechanism introducing the fluid having an intermediate pressure from the introduction port (5) to the compression chamber (26) (Figures 2-4; paragraphs [0042, [0052] and [0061]),
the compression mechanism (3) includes a cylinder (5) forming the compression chamber (26) and a piston (8) arranged to eccentrically rotate inside the cylinder (5) (Fig. 3; paragraphs [0052]-[0054]).
Ogata teaches the check valve mechanism (51) including: a leaf spring valve (51) having: a frame portion (the peripheral portion of 51) fitting an inner peripheral wall of the introduction port (5) (the frame portion fits in the inner periphery wall of the wall around it in port 5), a valve end portion (center of 55) located inside the frame portion (the peripheral portion of 51), and a neck (center of 51p) portion connecting the valve end portion (center of 55) and the frame portion (the peripheral portion of 51) together (the neck connects at least a portion of the valve end portion to the frame, as shown in the annotation below), the leaf spring valve (51) opening the introduction port (5) by being elastically deformed (Figures 1-6, Fig. 5A annotated below; paragraphs [0042], [0061], [0066] and [0071]),  a valve retainer (52) disposed between the leaf spring valve (51) and an outflow opening surface (opening surface of 5g into 26) of the introduction 
[AltContent: textbox (Valve End Portion)][AltContent: textbox (Arc Shaped Cutout)][AltContent: textbox (Frame Portion)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (Neck Portion)][AltContent: arrow][AltContent: oval][AltContent: connector][AltContent: connector][AltContent: arc][AltContent: arc]
    PNG
    media_image1.png
    175
    427
    media_image1.png
    Greyscale

Annotation of Ogata Figure 5A.
Walz teaches a leaf spring valve comprising:
a frame portion (flat portion of 16 which surrounds springs 32a-c), a valve end portion (30) located inside the frame portion (flat portion of 16 which surrounds springs 32a-c), and a neck portion (32a-c) connecting the valve end portion (30) and the frame portion (flat portion of 16 which surrounds springs 32a-c) together, the leaf spring valve opening a port by being elastically deformed (Figures 1-7; paragraph [0052]), and
a valve retainer (20) disposed between the leaf spring valve and an outflow opening surface of the port, the valve end portion (30) of the leaf spring valve in an open state contacting the valve retainer (20), and the valve retainer (20) being shaped to expose a surface of the valve end portion (30) in at least a central portion of the valve 
wherein in the leaf spring valve, an arc-shaped cutout is formed in at least one of a side edge of a connecting portion between the frame portion (flat portion of 16 which surrounds springs 32a-c) and the neck portion (32a-c) or a connecting portion between the neck portion (32a-c) and the valve end portion (30) (Fig. 5A),
wherein the valve retainer (20) has an abutment portion (130), the valve end portion (30) in the open state contacting the abutment portion (130), and the abutment portion (130) has an opening (130”) or a cutout through which the valve end portion (30) is exposed, wherein the abutment portion (130) includes an annular member having the opening (130”) or the cutout therein (Figures 1-7; paragraph [0061]),
wherein the valve retainer (20) includes a cylindrical portion (formed by 132A-C) having a cylindrical shape that fits the inner peripheral wall of the port, the cylindrical portion (formed by 132A-C) surrounding the abutment portion (130), and a coupling portion (ribs projecting from 130 and connect 130 to 132a-c) coupling the cylindrical portion (formed by 132A-C) and the abutment portion (130) together (Figures 1-7; paragraphs [0057]-[0063]), and
wherein the coupling portion (ribs projecting from 130 and connect 130 to 132a-c) includes a plurality of ribs extending in a radial direction between the abutment portion (130) and the cylindrical portion (132a-c), and a fluid flow hole (130”) is formed between the cylindrical portion, the abutment portion, and the plurality of ribs, and 
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Ogata with the leaf spring valve taught by Walz (by replacing the valve of Ogata with the valve of Walz) in order to use a valve that has “very short switching times, i.e. it must be able to open and close within an extremely short time” (paragraph [0006]).

Allowable Subject Matter
Claims 6, 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 6 and 16, the prior art does not teach a compressor comprising all the limitations of claims 1, 3, 5 and 6, but more specifically wherein the coupling portion includes a plurality of ribs extending in a radial direction between the abutment portion and the cylindrical portion, and a fluid flow hole is formed between the cylindrical portion, the abutment portion, and the plurality of ribs.
With respect to claim 7, the prior art does not teach a compressor comprising all the limitations of claims 1, 3, 5 and 7, but more specifically wherein the cylindrical portion includes a body portion having a cylindrical shape, and an annular flange  extending outward in the radial direction from an upstream-side end of the body portion, and the inner peripheral wall of the introduction port has a large-diameter portion in 

Response to Arguments
Applicant's arguments filed January 6, 2021 have been considered but, are moot in view of the new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746